PRYOR, J.,
(dissenting.) An accepted definition of the “burden of proof,” propounded by our own court of highest authority, is: “The obligation imposed upon a party who alleges the existence of a fact or thing necessary in the prosecution or defense of an action to establish it by proof.” People v. McCann, 16 N. Y. 58, 66. By the law of this state the defense that a note has been altered Since execution is inadmissible under a general denial, and is available only by special plea. Boomer v. Koon, 6 Thomp. & C. 645. Conforming to the rule, the respondent advanced the defense affirmatively in his answer. If there be erasure, interlineation, or other blemish obvious on the face of the instrument when produced in, evidence by the plaintiff,—in other words, if there be no apparent alteration,—the burden is upon the defendant to prove the alteration. Meikel v. Savings Inst., 36 Ind. 355; Pullen v. Hutchinson, 25 Me. 254; Muckleroy v. Bethany, 27 Tex. 551; *549Brown v. Phelon, 2 Swan, 629; 1 Whart. Ev. § 629; 1 Greenl. Ev. 564; 2 Daniel, Neg. Inst. § 1421; Harris v. Bank, 22 Fla. 501, 1 South. Rep. 140; Herrick v. Malin, 22 Wend. 388. The plaintiff alleged the sealing as well as the signature of the note in question. So sealed, it was introduced in evidence without objection, and thus the proof made good the averment of the complaint. Boomer v. ICoon, supra. Moreover, the note as produced revealed no alteration, for nothing about it indicated that the seal had been affixed since execution. The argument of the prevailing opinion is that, against the general denial, it was incumbent on the plaintiff to prove the execution of the note in suit by the defendant The proposition is undenied and undeniable; and still the question in dispute is untouched, which is, upon whom was the burden of proof as to the fact of the alteration? Hence Chappell v. Spencer, 23 Barb. 584, relied on to support the prevailing opinion, is irrelevant to the point in controversy, for the court ruled only that because of the alteration the plaintiff could not succeed, and, as the alteration was a conceded fact, forebore all allusion to the burden of proof. The conclusion that an unauthorized alteration avoids an instrument is wholly aside from the question, upon whom is the onus of proving the alteration? If the obligation of the plaintiff to show the note the act of the defendant involves the further obligation of disproving the alteration, then in every case of alleged alteration the burden is upon the plaintiff,— a conclusion in contradiction of all authorities,—as may well be inferred from the obligation to prove the note that it was incumbent upon the plaintiff to disprove its invalidity, e. g. that it was not obnoxious to the statute of frauds. It results, therefore, equally from the rule of pleading, the nature of the defense, and the issues tendered by the parties, that the burden was upon the defendant to establish the alleged alteration; and, as the court charged the contrary proposition, the judgment should be reversed for misdirection of the jury. Heinemann v. Heard, 62 N. Y. 448, 455, 456.